Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 14, 2018

                                     No. 04-18-00687-CV

                                   INTEREST OF J.A.R.,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01303
                         Honorable Peter A. Sakai, Judge Presiding

                                        ORDER

        This is an accelerated appeal of a September 13, 2018 order terminating the parental
rights of appellant. The appeal must be disposed of by this court within 180 days from the date
notice of appeal was filed. TEX. R. JUD. ADMIN. 6.2. The appellant’s notice of appeal was filed
in the trial court on September 24, 2018. The appellate record was complete on October 15,
2018, making the original due date for the appellant’s brief November 5, 2018. Appellant
requested and received one extension of twenty days, extending the deadline for the appellant’s
brief to November 26, 2018. As of this date, neither the appellant’s brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellant show cause in writing
within ten (10) days from the date of this order why her appeal should not be dismissed for want
of prosecution. See TEX. R. APP. P. 28.4(a)(1), 38.8(a)(1).




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court